                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:09-CR-00229-001-RJC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 Michael Gene Terrelonge                    )
                                            )


         THIS MATTER is before the Court upon motion of the defendant pro se

seeking relief from his 18 U.S.C. § 924(c) sentences pursuant to the First Step Act of

2018 and United States v. Davis, --- U.S. --- (2019). (Doc. No. 149).

         The defendant asserts he should be at liberty because his § 924(c) sentences

were “stacked” and because they are unconstitutional. The First Step Act amended

§ 924(c)(1)(C) by striking “second or subsequent conviction under this subsection”

and inserting “violation of this subsection that occurs after a prior conviction under

this subsection has become final.” Pub. L. 115-135 § 403(a) (2018). However, the

amendment is not retroactive to cases sentenced before the effective date of the Act.

Id. § 403(b). Accordingly, the defendant is not entitled to relief from the “stacking”

of his § 924(c) sentences under the First Step Act. Because the judgment imposing

his sentences has become final, his attack on their constitutionality under Davis

must be raised pursuant to 28 U.S.C. § 2255. The defendant has previously filed a §

2255, (Case No. 3:14-cv-229); thus, he must first seek permission of the United

States Court of Appeals for the Fourth Circuit pursuant to 28 U.S.C. § 2244 to file a

second or successive § 2255 petition.
                       IT IS, THEREFORE, ORDERED that the defendant is not entitled to relief

              on his letter, (Doc. No. 149). The Clerk of Court is directed to send the defendant

              copies of § 2244 and § 2255 motion forms at the place of his incarceration.

                       The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: September 4, 2019




                                                           2
